Exhibit 10.7

FORM OF NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO THE ERA GROUP INC.
2012 SHARE INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”), dated as of [•]1, (the “Date
of Grant”) between Era Group Inc., a Delaware corporation (the “Company”), and
[•]2 (the “Grantee”).
RECITALS :
WHEREAS, the Company has adopted the Era Group Inc. 2012 Share Incentive Plan
(the “Plan”). Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan; and
WHEREAS, the Company has determined that it would be in the best interests of
the Company and its stockholders to issue and grant to the Grantee pursuant to
the Plan, and the Grantee desires to accept, shares of the Company’s common
stock, par value $0.01 (“Common Stock”), upon the terms and subject to the
conditions hereinafter provided.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of Restricted Stock. Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants to the Grantee [•]3 shares of
(restricted) Common Stock (the “Restricted Stock”). Except as otherwise provided
herein including, without limitation, the provisions of Paragraph 3 hereof, the
Grantee shall have with respect to the Restricted Stock all of the rights of a
holder of Common Stock, including the right to receive dividends, if paid, and
the right to vote the Common Stock, provided, however, that, prior to the record
date for any dividend, the Committee shall determine, in its sole discretion,
whether (i) the Grantee shall immediately receive the dividend on the Restricted
Stock on the payment date, notwithstanding the vesting date of the underlying
Restricted Stock as set forth in Paragraph 2 below or (ii) the amount of the
dividend otherwise payable on the Restricted Stock shall be held in escrow from
and after the dividend payment date until the Restricted Stock vests, at which
time the amount of the dividend shall be paid to the Grantee. The Company shall
cause the Restricted Stock to be issued in the name of the Grantee on the books
and records of the Company promptly following execution of this Agreement by the
Grantee. The Grantee acknowledges that the Restricted Stock is uncertificated
and shall be credited to an escrow account until the lapse of the restriction
period. Upon the request of the Company, the Grantee agrees to execute and
deliver to the Company a stock power in a form satisfactory to the Company, duly
endorsed in blank, relating to the Restricted Stock.
2.Vesting.
a.
Subject to the terms and conditions set forth herein and in the Plan the
Restricted Stock shall vest [in equal installments on each of the first four
 anniversaries]4 [as to 100% of the Restricted Stock on the first anniversary]5
of the Date of Grant.

Notwithstanding the foregoing, the Restricted Stock shall vest immediately,
without any action on the part of the Company (or its successor as applicable)
or the Grantee if, prior to a Forfeiture (as defined below) by the Grantee, any
of the following events occur:
(i)
the death of the Grantee;

(ii)
the Grantee becomes disabled (as defined below); or

(iii)
the occurrence of a Change in Control of the Company.



____________________
1. Insert date.
2. Insert non-employee director name.
3. Insert number of shares.
4. With respect to sign-on award.
5. With respect to annual director grant.




--------------------------------------------------------------------------------





 
b.
As used in this Agreement, “Disabled” shall mean that by reason of injury or
illness (including mental illness) the Grantee shall be unable to perform his or
her director duties for ninety (90) consecutive days or 120 days in a 12 month
period.

3.Forfeiture. Except as set forth in Paragraph 2(a) hereof, upon termination of
the Grantee’s service as a director of the Company, any unvested shares of this
Restricted Stock award shall not vest and all such unvested shares shall
immediately thereupon be forfeited by the Grantee to the Company without any
consideration therefor (a “Forfeiture”).

4.Representations and Warranties of Grantee. The Grantee hereby represents and
warrants to the Company as follows:
a.
The Grantee has the legal right and capacity to enter into this Agreement and
fully understands the terms and conditions of this Agreement.

b.
The Grantee is acquiring the Restricted Stock for investment purposes only and
not with a view to, or in connection with, the public distribution thereof in
violation of the United States Securities Act of 1933, as amended (the
“Securities Act”).

c.
The Grantee understands and agrees that none of the shares of the Restricted
Stock may be offered, sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of except in compliance with this Agreement and the
Securities Act pursuant to an effective registration statement or applicable
exemption from the registration requirements of the Securities Act and
applicable state securities or “blue sky” laws, and then only in accordance with
the Era Group Inc. Insider Trading and Tipping Policy (the “Insider Trading
Policy”). The Grantee further understands that the Company has no obligation to
cause or to refrain from causing the resale of any of the shares of the
Restricted Stock or any other shares of its capital stock to be registered under
the Securities Act or to comply with any exemption under the Securities Act
which would permit the shares of the Restricted Stock to be sold or otherwise
transferred by the Grantee. The Grantee further understands that, without
approval in writing pursuant to the Insider Trading Policy, no trade may be
executed in any interest or position relating to the future price of Company
securities, such as a put option, call option, or short sale (which prohibition
includes, among other things, establishing any “collar” or other mechanism for
the purpose of establishing a price).

5.Transferability. The Grantee shall not transfer or assign the Restricted Stock
except as permitted in accordance with Section 17 of the Plan.
6.Notices. Any notice required or permitted hereunder shall be deemed given only
when delivered personally or when deposited in a United States Post Office as
certified mail, postage prepaid, addressed, as appropriate, if to the Grantee,
at such address as the Company shall maintain for the Grantee in its personnel
records or such other address as he may designate in writing to the Company, and
if to the Company, at 818 Town & Country Blvd., Houston, Texas 77024, Attention:
General Counsel or such other address as the Company may designate in writing to
the Grantee.
7.Entire Agreement. This Agreement and the Plan contain the entire understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior agreements, discussions and understandings (whether oral or written
and whether express or implied) with respect to such subject matter. If there is
any inconsistency between the terms of the Plan and the terms of this Agreement,
the Plan’s terms shall supersede and replace the conflicting term of this
Agreement..
8.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
9.Tenure. The Grantee’s right, if any, to continue to serve as a director of the
Company or any of its subsidiaries shall not be enlarged or otherwise affected
by the award hereunder or his or her designation as a participant under the
Plan.

2

--------------------------------------------------------------------------------



10.Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the
Grantee, his executors, administrators, personal representatives and heirs. In
the event that any part of this Agreement shall be held to be invalid or
unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.
11.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.
12.Amendment and Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.
13.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.
IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first above written.
 
                            
Era Group, Inc.
 
 
 
 
Sten Gustafson
Chief Executive Officer 
 
 



 
 
    
    
The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement as of the date and year first above written.


                            
 
 
Name:
[•]6
 
 
 



































____________________
6. Insert non-employee director name.
    

3